Citation Nr: 0508706	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  92-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected right ear hearing loss.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected right ear hearing loss on an extraschedular 
basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).

Procedural history

The veteran served on active duty from July 1952 to July 
1956.

The veteran initially filed a claim of entitlement to VA 
benefits for bilateral ear problems in July 1975.  Service 
connection was granted for defective hearing of the right 
ear, and a noncompensable disability rating was assigned.  
Service connection was denied for disability of the left ear, 
including hearing loss.  In a December 
1977 decision, the Board denied the veteran's claim of 
entitlement to service connection for left ear disability, 
including hearing loss, as well as entitlement to a 
compensable disability rating for service-connected right ear 
hearing loss.

In August 1989, the veteran filed claims for service 
connection for left ear hearing loss and for a compensable 
disability rating for the service-connected right ear hearing 
loss.  In a September 1990 rating decision, the RO determined 
that the veteran's claim of entitlement to service connection 
for left ear hearing loss, which had previously been denied 
by the Board in December 1977, had not been reopened and 
remained denied; and that a compensable evaluation was not 
warranted for service-connected right ear hearing loss.  The 
veteran indicated disagreement with that decision and, after 
being issued a statement of the case, perfected his appeal by 
submitting a substantive appeal (VA Form 9) in October 1991.  

In a November 1995 decision, the Board found that new and 
material evidence had not been submitted, and that the 
veteran's claim of entitlement to service connection for left 
ear hearing loss had not been reopened.  In addition, the 
Board denied the veteran's claim of entitlement to a 
compensable disability evaluation for his service-connected 
right ear hearing loss.  The veteran appealed that decision 
to the United States Court of Veterans Appeals [now the Court 
of Appeals for Veterans Claims] (the Court), which held, in a 
July 1997 decision, (1) that new and material evidence had 
been submitted to VA with regard to the veteran's claim of 
entitlement to service connection for left ear hearing loss 
and (2) the Board had not fully addressed the veteran's claim 
of entitlement to service connection on a extraschedular 
basis.  The Court vacated the Board's November 1995 decision 
and remanded the case to the Board for further consideration.  
In April 1998, pursuant to the Court's decision, the Board 
remanded the veteran's claims in order to obtain additional 
evidence.

In October 1999, the Board denied the veteran's claims of 
entitlement to service connection for left ear hearing loss 
and of entitlement to a compensable evaluation for service-
connected right ear hearing loss.  In addition, the Board 
remanded the claim of entitlement to an extraschedular 
evaluation for that right ear hearing loss.  The veteran 
thereafter appealed that decision to the Court.  Due to the 
intervening enactment of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
representatives of VA filed a motion before the Court to 
vacate the portion of this decision that was final (the 
claims for service connection and for a compensable 
evaluation).  In April 2002, the Court vacated the Board's 
decision to that extent.

In October 2003, the Board remanded this case so that 
additional development could be accomplished.  In September 
2004, the VA Regional Office in Huntington, West Virginia 
issued a Supplemental Statement of the Case which denied the 
claim as to all three issues.  The case is again before the 
Board for appellate consideration.



Issue not on appeal

In a statement dated in October 2004, the veteran raised a 
claim of entitlement to service connection for tinnitus.  
This matter has not been developed for appellate review, and 
is referred to the RO for action as appropriate.


FINDINGS OF FACT

1.  Neither left ear hearing loss nor a left ear injury or 
disability is shown during active service.

2.  Left ear hearing loss is first shown by competent 
clinical evidence a decade after service separation, and is 
not shown by competent medical evidence to be related to the 
veteran's service or to any injury or incident of service.

3.  Service connection is not in effect for left ear hearing 
loss; total deafness in the non service-connected left ear is 
not shown.

4.  The medical evidence demonstrates that veteran's service-
connected right ear hearing loss has been manifested by Level 
I, II and IV impairment; Level X and XI impairment has not 
been met or nearly approximated.  

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
ear hearing loss, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2004).

2.  The schedular criteria for a compensable rating for right 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2004).

3.  Referral for consideration of an increased disability 
rating for right ear hearing loss on an extraschedular basis 
have not been met.  38 C.F.R. § 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for left ear 
hearing loss, a compensable evaluation for service-connected 
right ear hearing loss, and compensation for his right ear 
hearing loss on an extraschedular basis.  

As was described in the Introduction, this case has been 
twice before the Court.  The Board initially wishes to make 
it clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991) to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The Veterans Claims Assistance Act 

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

As was noted in the Introduction, the Court remanded this 
case in April 2002 so that the Board could consider the 
provisions of the VCAA.
 
The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 1991 statement of the case, and by the 
various supplemental statements of the case and Board 
decisions, of the pertinent law and regulations, of the need 
to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims. 

Crucially, a letter was sent to the veteran by the RO in 
April 2004 that was specifically intended to address the 
requirements of the VCAA.  The letter explained to the 
veteran that the RO was processing his claims, and provided 
him with the evidentiary requirements as they pertain to 
service connection and increased rating claims.  The RO 
listed the evidence that had been received; the veteran was 
also advised to refer to previous rating decisions, 
statements of the case, and/or supplemental statements of the 
case "for specific evidence which you have already sent or 
we have already obtained."  The veteran was informed that he 
should provide information concerning his disabilities.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the RO informed the veteran that the RO 
would help him get medical records, employment records, or 
records from other Federal agencies.  The letter also stated 
that a VA examination would be provided if one was necessary 
to make a decision on his claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The letter informed the veteran that he could submit any 
additional evidence in support of his claim that was not 
already of record, and specifically to send to VA any medical 
reports he had.  He was advised that VA would seek to obtain 
them on his behalf, and was requested to complete and return 
an attached VA Form 21-4142, Authorization and Consent to 
Release Information, to authorize the release of information 
from any doctors and/or hospitals concerning treatment he has 
received.  The veteran was specifically instructed ". . . 
you may submit evidence that you have not previously 
provided, showing that your service-connected hearing loss of 
the right ear has increased in severity . . .   Send us 
evidence that supports you[r] claim that you should get an 
extra-schedular rating for hearing loss in the right ear."  
[April 9, 2004 letter, page 3].  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2004 VCAA letter told the 
veteran "If there is any other evidence and information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  [April 9, 2004 letter, 
page 3].  This complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
April 2004 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate his claims, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  Based 
on this procedural history, the Board finds that the veteran 
was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and records of post-service medical 
treatment.  He has been accorded numerous VA examinations, 
and nexus opinions have been solicited and obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims over the long 
history of this appeal.  He has not indicated the existence 
of any other evidence that is relevant to his appeal.  VA has 
no further duty, therefore, to notify the veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating the claim. See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.




	(CONTINUED ON NEXT PAGE)


1.  Entitlement to service connection for left ear hearing 
loss.

Factual background

The report of the veteran's service entrance medical 
examination, dated in July 1952, shows that the ears and 
eardrums were clinically evaluated as normal, and that left 
ear hearing was recorded as 15/15 for whispered voice.  On a 
report of medical history prepared at that time he indicated 
that he had, or once had had, running ears; the examiner 
noted that there were no running ears on examination.  

A service medical record dated in September 1954 shows 
complaints of chronic right ear draining; service medical 
records dated thereafter indicate complaints of, and 
treatment for, running ears, ear infections, and otitis 
media.  These records show that these problems were 
identified as pertinent either to "the right ear" or "the 
ear"; these records do not show that a left ear problem was 
either identified or accorded treatment, or that any 
complaint was made of a specific left ear problem.  
Service medical records also show that the veteran was 
accorded treatment in May 1953 for acute tonsillitis.  

The report of the service separation medical examination 
notes that clinical evaluation of the ears was abnormal, with 
reference to otitis media, without further qualification as 
to the unilateral or bilateral nature of that disorder.  Left 
ear hearing was recorded as 15/15 for both whispered and 
spoken voice.

A May 1957 private medical record shows that the veteran 
underwent a tonsillectomy and adenoidectomy.  Private medical 
records dated in May 1968 show that the veteran was accorded 
treatment for chronic left ear purulent otitis media; a 
radical mastoidectomy and tympanoplasty was performed.  
Private and VA medical records dated in 1967-1968 and 
thereafter show the presence of left ear hearing impairment.  
A private physician, in a statement dated in January 1992, 
noted that the veteran had cited an in-service history of 
otitis media, with a subsequent history of cholesteatoma, and 
opined that "[i]t would certainly appear that his 
cholesteatoma formation and resultant hearing loss at this 
time is due to the multiple episodes of otitis media."

The report of an October 1998 VA examination includes an 
opinion by the examiner that, in the absence of documented 
in-service left ear otitis media, it was impossible for the 
examiner to causally relate the veteran's current left ear 
impairment to his active duty service.

The report of April 2003 VA audiometric testing shows that 
left ear hearing thresholds exceeded 60 decibels for every 
frequency tested.  In April 2004, a VA audiologist stated 
that the veteran's hearing loss was mainly conductive, rather 
than sensorineural, in nature, and was not due to noise 
exposure.  It was noted that the veteran had a history of a 
conductive hearing loss for many years, most likely resulting 
from his history of recurring ear infections and otologic 
surgeries.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, supra.  

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).
But see Cromley v. Brown, 7 Vet. App. 376, 378 (1995), citing 
Godfrey v. Derwinski, 2 Vet App. 352, 354 (1992) [hearing 
loss is not a presumptive disease].

Analysis

The veteran contends, in substance, that his current left ear 
hearing loss in the result of in-service ear infection.  See 
the veteran's August 20, 2004 letter, pages 3 and 4. 

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The medical evidence demonstrates the presence of left ear 
hearing loss.  As noted above, the most recent VA audiometric 
examination shows left ear hearing impairment of a severity 
as to satisfy the requirements of 38 C.F.R. § 3.385, thus 
constituting a disability for VA benefits purposes.  Hickson 
element (1), a current disability, is satisfied.  

However, with respect to Hickson element (2), in-service 
incurrence of that disability, the veteran's service medical 
records are devoid of clinical findings that indicate the 
presence of any left ear hearing loss during service.  As was 
discussed above, both his entrance and separation medical 
examinations show that left ear hearing, tested for whispered 
voice on entrance and for both whispered voice and spoken 
voice on separation, was 15/15.  

The veteran himself does not appear to contend that hearing 
loss was present in service or for years thereafter.  Rather, 
he contends that hearing loss was the result of a medical 
procedure in 1967 which "did cure the constant drainage from 
my ears but left me with . . . hearing loss."  See the 
August 20, 2004 letter, page 2.  

Pursuant to 38 C.F.R. § 3.303(d), service connection can be 
granted when the evidence demonstrates that the disease was 
incurred during service; that is, the evidence establishes a 
medical nexus between the current disability and an in-
service incident or injury.  Under this scenario, 
satisfaction of Hickson element (1), a current disability, 
and Hickson element (3), a medical nexus, provides a 
sufficient basis for the award of service connection when 
that medical nexus relates the current disability to the 
veteran's service.

In the instant case, the veteran has alleged that his in-
service chronic otitis media was bilateral in nature, thus 
involving the left ear.  He points to medical opinions 
relating current hearing impairment to his in-service ear 
problems.  His claim fails, however, on one critical matter:  
his service medical records never show that he had left ear 
otitis media, or a left ear infection, during the period in 
question.  
His service medical records show either complaints of, and 
treatment for, right ear problems or for problems merely 
identified as relating to "the ear", which in the context 
of the medical records clearly refers to the right ear.   It 
remains uncontroverted that there is no reference in the 
service medical records to a disorder or injury of the left 
ear.  The Board will not assume that the reference to the 
"ear" is in fact a reference to the left ear, in the 
absence of any objective evidence that would support such an 
assumption.

The veteran has pointed to medical records dated many years 
after service which he contends show that he had infections 
in both ears during service.  See the August 20, 2004 letter, 
pages 2, 3 and 4.  A review of the record shows such medical 
statements go back to an April 1976 report of W.E.K., M.D.  
This is still two decades after the veteran left service.  
Dr. W.E.K. stated as follows:  "His past history is one of 
considerable ear problems, bilaterally, which he states began 
while he was in the U.S. military service."  [emphasis added 
by the Board]  
As another more recent example, the report of a November 1999 
VA audiology examination includes the following "Veteran 
reports constant ear infections in both ears while in the 
service."  [emphasis added by the Board]

However, these records are not consistent with the service 
medical records and were based on statements provided by the 
veteran himself.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  

The veteran appears to have interjected his own report of 
left ear infection into medical reports over several decades 
and then re-interpreted those reports in an attempt to make 
it appear that competent health care providers had 
objectively concluded that left ear infections occurred in 
service.  As an example, on page 2 of his August 20, 1004 
letter, he stated that "On January 30, 1992, Dr. [M.R.S.] 
opines that it would certainly appear that my cholesteatoma 
formation and resultant hearing loss was due to multiple 
episodes of chronic and acute suppurative otitis media 
between the years of 1952 and 1956.  Dr. [R.] reviewed my 
service medical records . . . ."  As a matter of fact, 
however, the January 30, 1992 report of Dr. R. never 
indicated that he had reviewed the veteran's service medical 
records and instead referred to "his history of multiple 
episode[s] of suppurative media between the years of 1952 and 
1956."  In his August 2004 letter, the veteran deliberately 
left out reference to "his history" [which the Board 
interprets as meaning a self-reported history] and added the 
completely illusory reference to Dr. R.'s purported review of 
the veteran' service medical records.       
  
The Board further observes that a medical expert who actually 
did review the service medical records specifically noted 
that there was no evidence of left ear infection."  The 
report of an October 1998 VA ear disease examination shows 
that, in the examiner's opinion following review of the 
service medical records, "[t]here were no entries in the 
medical record that I could see that suggested at any time 
that it was [the veteran's] left ear."  The examiner 
continued, "Without documentation that a left otitis media 
existed, it is impossible for this examiner to state that the 
veteran had ear problems in the left ear....Given this data, it 
is impossible for this examiner to causally relate the 
veteran's left ear impairment to his active duty service."

The Board acknowledges that that there arguably is evidence 
to the contrary.  
A November 1999 VA audiology examination report indicates 
that the examiner reviewed the veteran's VA claims folder and 
that "[r]eview of this file revealed that this patient has 
had constant infections of both ears since 1952."  The 
report does not specifically indicate, however, that the 
veteran's service medical records were reviewed.  As 
discussed in the paragraph immediately above, a careful 
review of the service medical records would not have revealed 
bilateral ear infections in service.  It strongly appears 
that the November 1999 VA examiner relied on post-service 
medical reports, which as discussed above were based on the 
veteran's own self reports of what occurred in service.     

In short, the only evidence which supports a conclusion that 
there were infections of the left ear in service, a period 
now approximately half a century ago, emanates from the 
veteran himself.  The veteran's contentions are outweighed by 
the utterly negative service medical records.  It may be that 
the veteran's memory is dimmed with time.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  

It is not surprising that the veteran's self-report of his 
own in-service medical history has crept into the medical 
records; this, however, does not change the posture of the 
evidentiary record, which at bedrock shows no left ear 
problems of any kind in service.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995). 

The veteran has added medical treatise evidence to the record 
which supports the proposition that there is a relationship 
between otitis medical and hearing loss.  This the Board does 
not doubt.  However, the treatise evidence does not, and 
cannot, answer the crucial question in this case, whether the 
veteran had left ear otitis media in service.  The medical 
treatise evidence is accordingly not probative.

The veteran has also referred to an undated statement from 
W.K., M.D., as follows:  "when a disease of one ear is a 
result of service as to a unilateral condition the subsequent 
development of similar pathology in the other ear must be 
held due to the same cause.  With continuous service 
connected infection of one ear, the time cited may be 
extended indefinitely for the purpose of service connecting 
infection of the second ear."

To the extent that the above is intended a statement of law, 
it is not correct.  There is no law or regulation which 
provides that service connection may be established for 
infection in an ear because there was in-service infection in 
the other ear, much less that "the time cited may be 
extended indefinitely", whatever that means.
  
To the extent that this is a medical opinion that otitis 
media in one ear causes otitis media in the other ear, it 
fails for two reasons.  First, the veteran's account of what 
a physician purportedly said, filtered as it is through a 
layperson's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).     
Second, medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Accordingly, the Board discounts the veteran's 
report of Dr. M.K.'s alleged statement.

To the extent that the veteran himself contends that his 
current left ear hearing loss is related to his military 
service, it is well established that as a lay person without 
medical training the veteran is not competent to provide 
opinions on medical matters such as the etiology of diseases.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1).  His statements are not, 
therefore, probative of a nexus between his left ear hearing 
loss and his military service.  See also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

In summary, only Hickson element (1) is shown as satisfied 
with regard to the question of service connection for left 
ear hearing loss.  The objective medical evidence 
demonstrates the initial presence of left ear problems many 
years following the veteran's separation from active service.  
For reasons stated above, the Board discounts the veteran's 
contentions to the contrary.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for left ear hearing 
loss.  The benefit sought on appeal is accordingly denied.    





	(CONTINUED ON NEXT PAGE)




2.  Entitlement to an increased (compensable) evaluation for 
service-connected right ear hearing loss.

Rating criteria

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's hearing loss is currently rated under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 [hearing impairment] (2004).  
Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the disability at issue (hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

Specific rating criteria

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in 38 C.F.R. § 4.85 are used to calculate the rating to 
be assigned. 38 C.F.R. § 4.85 (2004).

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI. 38 C.F.R. §§ 3.383, 4.85(f), (h) (2004).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's increased rating claim was 
received in August 1989, prior to the date that the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with both versions of the 
regulations, with those regulations in effect prior to June 
10, 1999 applicable to the evidence prior to that date, and 
those regulations in effect as of that date applicable to the 
evidence on, and subsequent to, that date.  See Kuzma v. 
Principi, 341 F. 3d 1327 (Fed. Cir. 2003) [Congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires that 
result].

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore 
has no effect on the veteran's claim.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

Service connection for right ear hearing loss was granted in 
a December 1975 rating decision, with a 10 percent disability 
rating assigned; this rating was subsequently found to be 
clearly and unmistakably erroneous, and was reduced to 
noncompensable (zero percent) in June 1976.  As was discussed 
in the Introduction, the Board denied the veteran's claim of 
entitlement to an increased disability rating in a December 
1977 decision.

In August 1989, the veteran requested compensation for his 
hearing impairment with regard to both ears; as discussed 
above, service connection has not been established for left 
ear hearing impairment, and the veteran's hearing loss is 
considered, for rating as a service-connected disability, as 
unilateral in nature.  

There is no pertinent medical evidence of record until June 
1992.  A VA audiology examination resulted in the following 
findings:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
55
55
65
LEFT
N/A
50
45
50
60

Speech recognition was 100 percent for each ear.

The report of an October 1998 VA audiology examination 
resulted in the following findings:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
50
50
50
LEFT
N/A
55
45
50
55

Speech recognition was 92 percent in each ear.



The report of a December 1999 VA audiology examination 
resulted in the following findings:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
55
50
45
50
LEFT
N/A
60
55
55
55

Speech recognition was 96 percent in each ear.  The diagnosis 
was moderately severe mixed hearing loss in the right ear and 
a moderate mixed hearing loss in the left ear.  Hearing loss 
was predominantly conductive in both ears.


The report of an April 2003 VA audiology examination 
indicated as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
55
55
60
LEFT
N/A
70
65
65
75

Speech recognition was 92 percent in the right ear and 96 
percent in the left ear.  The diagnosis was moderately severe 
conductive hearing loss in the right ear, and a severe mixed 
hearing loss in the left ear.

Analysis

Service connection is currently in effect for right ear 
hearing loss, evaluated as zero percent disabling. The 
veteran seeks a higher disability rating.

Schedular rating

Applying the findings of April 2003, December 1999, October 
1998, and June 1992 VA examinations to the rating criteria 
for hearing impairment, the Board concludes that there is no 
basis for a rating assignment in excess of the currently 
assigned noncompensable evaluation at this time.  Audiometric 
testing conducted during these examinations clearly shows 
that the veteran is not deaf in both ears, and he does not 
contend otherwise.  As such, hearing impairment in the 
nonservice- connected left ear is considered normal (level I) 
for purposes of evaluating the service-connected right ear.

The VA examinations in June 1992, October 1998, and December 
1999 show that the veteran's right ear manifests an average 
puretone threshold of 56 decibels (June 1992), and 50 
decibels (October 1998 and December 1999), and speech 
discrimination of 100 percent (June 1992), 92 percent 
(October 1998), and 96 percent (December 1999).  Reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss to be Level I impairment.  The April 2003 VA 
examination shows the veteran's left ear hearing loss to be 
Level II impairment - average puretone threshold of 58 
decibels and 92 percent speech recognition.  

As noted above, a maximum 10 percent evaluation is assignable 
only where hearing in the service- connected ear is at level 
X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2004).  The 1992, 
1998, 1999, and 2003 VA examinations do not show such a level 
of hearing impairment in the right ear.  Accordingly, the 
schedular criteria for a compensable rating are not met.

In short, specific requirements in terms of pure tone 
threshold averages and speech reception test results have not 
been met; the assignment of a compensable rating is therefore 
not appropriate.  The veteran's test results clearly fall 
within the parameters for a zero percent rating under 38 
C.F.R. § 4.85.

The amended regulations, effective June 10, 1999,  added two 
new provisions for evaluating veterans with certain patterns 
of hearing impairment that cannot always be accurately 
assessed under 38 C.F.R. § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that some veterans experience.  See 
64 Fed. Reg. 25,203 (May 11, 1999).  Under 38 C.F.R. § 
4.86(a), if puretone thresholds at each of the specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 dB's or 
more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  Under 
section 4.86(b), when a puretone threshold is 30 dB or less 
at 1000 Hertz, and is 70 dB or more at 2000 Hertz, an 
evaluation could also be based either upon Table VI or Table 
VIa, whichever results in a higher evaluation.

In this case, the December 1999 VA examination does not show 
that the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b) are 
met in this case with respect to the right ear.  Therefore, 
the use of Tables VI or VIa is not warranted.  With regard to 
the April 2003 VA examination, however, all right ear 
puretone thresholds are 55 decibels are greater; accordingly 
38 C.F.R. § 4.86(a) is for application.  Under Table VIa, the 
average puretone threshold exhibited by the veteran at that 
time (58 decibels) is assigned roman numeral IV.  With 
application of Table VII, assignment of roman numeral IV 
still results in a noncompensable evaluation; as noted above, 
a compensable (10 percent) disability rating can be awarded 
only when hearing loss in the service-connected ear is 
assigned a roman numeral of X or XI.

The Board has considered the veteran's contentions with 
respect to the severity of his hearing loss.  The Board 
wishes to emphasize that it has no reason to doubt that the 
veteran experiences problems hearing. This has been 
recognized by VA in the very fact that the veteran's hearing 
loss has been service connected.  However, as explained above 
the outcome of this issue is determined by the audiology 
results.
See Lendenmann v. Principi, supra.  The matter of the 
veteran's entitlement to increased disability on an 
extraschedular basis will be addressed separately below.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to a compensable 
disability rating for his service-connected right ear hearing 
loss.  The benefit sought on appeal is accordingly denied.



	(CONTINUED ON NEXT PAGE)

3.  Entitlement to an increased (compensable) evaluation for 
service-connected right ear hearing loss on an extraschedular 
basis.

The veteran is seeking an extraschedular disability rating 
for his service-connected right ear hearing loss, which is 
currently evaluated as noncompensably (zero percent) 
disabling under 38 C.F.R. § 4.85, Diagnostic Code 5100 
(2004).  
While a higher rating can be assigned for more severe 
unilateral hearing loss (or when there is more severe hearing 
loss in the nonservice-connected ear), zero percent is the 
maximum schedular rating that can be assigned for the degree 
of hearing loss exhibited by the veteran in the absence of 
service connection for both ears. 

The veteran has contended that he is entitled to an 
extraschedular evaluation.  In his letter to VA dated August 
20, 2004, he referred to "3 major operations on my ears and 
throat since being released from the service in July 1956.  
Numerous treatments and office calls relating to chronic 
suppurative otitis media and constant tinnitus.  Beginning in 
March 2002, I also began requiring treatment for a bleeding 
right ear again.  It has affected my equilibrium and at times 
it renders the use of my hearing aid impractical."  [August 
20, 2004 letter, pages 4-5.]

The Board wishes to make it clear that the only disability 
which it can consider with respect to the assignment of an 
extraschedular rating is the service-connected right ear 
hearing loss.  The veteran's various other ear and throat 
problems are not for consideration.   

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.   

Ordinarily, the VA Schedule for Rating Disabilities 
(38 C.F.R. Part 4) will apply unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for treatment of his service-connected right ear 
hearing loss, and the veteran does not contend.  

With respect to the matter of whether the veteran's right ear 
hearing loss markedly interferes with his employment, 
although the veteran contends that such is the case, the 
evidence includes records associated with an equal employment 
opportunity (EEO) complaint filed by the veteran against his 
employer based on his contention that he could in fact work 
notwithstanding his hearing loss, and his ultimate success in 
securing employment.  Setting aside the fact that the hearing 
loss referenced in the EEOC complaint was bilateral (the 
veteran erroneously indicated that it was "service connected 
bilateral") and service connection extends to the right ear 
only, the veteran clearly and specifically contended that 
"the handicap does not need to be accommodated."  [Item (3) 
of "Analysis", evidently prepared by the veteran himself 
and presented March 6, 1989.]  It thus was the premise of his 
equal employment opportunity complaint that his hearing loss 
did not markedly interfere with employment.  This is, in fact 
consistent with the medical evidence of record pertaining to 
his service-connected right ear hearing loss.

Also of record is the more recent report of a November 1999 
VA social and industrial survey, indicating a long and steady 
history of employment by the veteran, and that he retired in 
1996 when his employer apparently shut down the division in 
which he worked.  There is no indication that the veteran's 
employment at that time was terminated due to his right ear 
hearing loss, and indeed he stated to the examiner that he 
had other medical disabilities that prompted him to take the 
severance package offered and retire. 

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].   The evidence does not 
demonstrate that the veteran's right ear hearing loss is of 
such severity as to result in an identifiable loss of 
industrial capacity such that a compensable disability rating 
would be appropriate.

In addition, there is no evidence of an exceptional or 
unusual disability picture.  
The Board does note that a VA audiologist commented in April 
2003 that "The veteran's hearing loss is 'exceptional or 
unusual' in that it has a conducive component bilaterally, 
most likely due to the ear surgeries he had in 1967."  The 
audiologist was thus describing the nature of the hearing 
loss, not the disability picture presented by the hearing 
loss, as "exceptional or unusual".   It does not appear 
that  the right ear hearing loss requires frequent medical 
treatment or the use of medication or otherwise presents an 
exceptional or unusual disability picture.

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant extraschedular 
ratings.  The Board accordingly finds that the veteran's 
disability picture is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  Therefore, referral for consideration of the 
assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted for service-
connected right ear hearing loss.





ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  

An increased (compensable) evaluation for right ear hearing 
loss is denied.  

Referral of the right ear disability for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b) is  not 
warranted. 


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


